Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00590-CV

                                       IN RE Bryan WEYNAND

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 20, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 15, 2014, relator Bryan Weynand filed a petition for writ of mandamus and a

motion for immediate temporary relief pending a ruling on the mandamus petition. The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus and the motion for immediate

temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 13-08-21999-CV, styled Bryan Weynand v. Capital Performance Co., Inc.
f/k/a Van’s Development Co., Inc.; David Robinette; Shu Robinette; Roy Langhoff; Cheri Haby d/b/a Haby Realty;
Beneficial Home Inspections; Glen Warren Daniel; and Bradfield Properties, Inc., pending in the 38th Judicial
District Court, Medina County, Texas, the Honorable Thomas F. Lee presiding.